907 F.2d 1139Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.ST. CHARLES ASSOCIATES, LTD., A Partnership, Plaintiff-Appellant,v.Manuel LUJAN, Secretary, Department of the Interior,Defendant-Appellee.
No. 89-2751.
United States Court of Appeals, Fourth Circuit.
Argued March 8, 1990.Decided June 8, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Edward S. Northrop, Senior District Judge.  (CA-86-3818-N)
John Christopher Murphy, Baltimore, Md., for appellant.
Jennifer Ann Haverkamp, Land and Natural Resources Division, United States Department of Justice, Washington, D.C.  (Argued), for appellee;  Richard B. Stewart, Assistant Attorney General, Robert L. Klarquist, Land and Natural Resources Division, United States Department of Justice, Lars A. Hanslin, Office of the Solicitor, United States Department of the Interior, Washington, D.C.;    Breckinridge L. Willcox, United States Attorney, Peter M. Semel, Assistant United States Attorney, Baltimore, Md., on brief.
D.Md., 671 F.Supp. 1074.
AFFIRMED.
Before MURNAGHAN, Circuit Judge, BUTZNER, Senior Circuit Judge, and FRANK A. KAUFMAN, Senior United States District Judge for the District of Maryland, sitting by designation.
PER CURIAM:


1
Plaintiff St. Charles Associates, Ltd., has appealed the district court's affirmance of the Department of Interior's denial of the plaintiff's application for a tax credit for its restoration of an historic building.  We find convincing the district court's thorough examination of the issues and adopt its reasoning as our own.   St. Charles Associates, Ltd. v. United States, 671 F.Supp. 1074 (D.Md.1987).  The judgment of the district court is, accordingly,


2
AFFIRMED.*



*
 We note that we previously ordered remand of the case for resolution of some factual ambiguities.  Our affirmance today is of the original district court judgment as well as the judgment on remand